Citation Nr: 1044901	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the back, to include as secondary to service-connected 
ankle disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to February 
1989.

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Detroit, Michigan in which the RO denied, among other 
things, the benefits sought on appeal.  The Veteran appealed the 
denial of these claims to the BVA; and the case was subsequently 
referred to the Board for appellate review.

The Board remanded the claims on appeal for further development 
in February 2009 and July 2010.  The requested development has 
been completed; and the case has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.	Among other things, the Veteran is service-connected for a 
right ankle condition. 

2.	The medical evidence of record reveals that the Veteran 
currently has a diagnosis of degenerative joint disease of the 
lumbar spine and right shoulder. 

3.	The preponderance of the evidence is against the finding that 
the Veteran's degenerative joint disease of the spine 
manifested during service or within one year of separation 
from service; or that it is causally or etiologically related 
to service or the Veteran's service-connected disabilities. 

4.	The preponderance of the evidence is against the finding that 
the Veteran's degenerative joint disease of the right shoulder 
manifested in service, or within one year thereafter, or that 
it is causally or etiologically related to the Veteran's 
military service.



CONCLUSIONS OF LAW

1.	Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active service, may not be 
presumed to have been so incurred or aggravated, and is not 
proximately due to, the result of, or aggravated by a service-
connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.	Degenerative joint disease of the right shoulder was not 
incurred or aggravated by active service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

With respect to the Veteran's claims of entitlement to service 
connection for degenerative joint disease ("DJD") of the back 
and right shoulder, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Specifically, the Board finds that a 
letter dated in March 2009 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was 
aware from this letter that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The above-
referenced letter also informed the Veteran that additional 
information or evidence was needed to support his service 
connection claims; and asked the Veteran to send the information 
to VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  To the extent the March 2009 letter was not sent prior to 
the initial adjudication of the Veteran's claims, the Board finds 
that the belated notice was not prejudicial to the Veteran since 
he was provided adequate notice, his claims were readjudicated, 
and the Veteran was provided two (2) Supplemental Statements of 
the Case dated in April 2010 and August 2010 explaining the 
readjudication of his claims. Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of this appeal.  These revisions 
became effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  In this regard, the record reveals that the 
Veteran was afforded a VA orthopedic examination in November 
2006; and that he was scheduled for a second orthopedic 
examination in April 2009 for the specific purpose of addressing 
whether his degenerative joint disease of the back and right 
shoulder is etiologically related to any injury or event he 
experienced during his military service. See May 2005 statement 
in support of claims; February 2009 BVA decision and remand; 
April 2009 compensation and pension exam inquiry sheet.  However, 
the Veteran failed to appear for this second examination. See 
letter from the RO to the Veteran dated in April 2009; May 2009 
compensation and pension exam inquiry sheet; 38 C.F.R. 
§ 3.159(c)(4).  

For the record, VA regulations provide that in situations in 
which a veteran fails to report for a VA examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of record. 
See 38 C.F.R. § 3.655.  In such instances, if the medical 
evidence of record regarding the etiology of the medical disorder 
for which the veteran seeks service connection is speculative or 
unequivocal, the veteran's claim could be denied.  In this case, 
the Board considered adjudicating the Veteran's claims based upon 
the evidence in the claims file at the time the Veteran failed to 
appear for his VA examination. See February 2009 BVA decision and 
remand.  However, the Board ultimately concluded that its duty to 
assist more likely than not extended to obtaining a medical 
opinion without examination in light of the evidence of an in-
service injury and post-service medical evidence of a possible 
relationship between the Veteran's current back and right 
shoulder diagnoses and his motorcycle accident in service.  As 
such, the Board directed the RO to obtain a
VA medical opinion based upon a review of the record regarding 
the above-referenced medical issues. Id.  Such an opinion was 
subsequently associated with the claims file in August 2010. See 
August 2010 VA medical opinion.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
medical opinions obtained in this case are adequate as they are 
predicated on a review of medical records; contain a description 
of the history of the alleged disabilities at issue; document and 
consider the Veteran's complaints and symptoms; and include 
medical opinions addressing the medical questions raised in this 
case.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA medical examination and opinion 
pertaining to the issues on appeal has been met. See 38 C.F.R. 
§ 3.159(c)(4).   

Lastly, the Board notes for the record that the Veteran has been 
provided with an explanation of disability ratings and effective 
dates pertaining to his claims. See March 2006 letter from the RO 
to the Veteran; Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed. Id.  Therefore, 
since there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless and proceeds with a merits adjudication of the Veteran's 
claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

For the record, the medical evidence in this case reveals that 
the Veteran has been diagnosed since service with, among other 
things, degenerative joint disease ("DJD") of the lumbar spine 
and right shoulder. See November 2006 VA examination report; 
private medical records.  The record also reveals that the 
Veteran has been service-connected for status post fracture right 
distal tibia and fibula with traumatic arthritis (hereinafter 
referred to as a "right ankle disability"). See November 1989 
rating decision; subsequent rating decisions of record.   

In this appeal, the Veteran seeks service connection for 
degenerative joint disease of the back and right shoulder on the 
theory that he developed these conditions as a result of a 
motorcycle accident he had in April 1981 while in service. 
February 2009 BVA decision; service treatment records.  
Alternatively, the Veteran argues that service connection for his 
back disorder should be granted on the basis that it is at least 
as likely as not that his degenerative joint disease developed 
secondary to his service-connected right ankle disability. 
February 2009 BVA decision. 

While viewing the evidence in the light most favorable to the 
Veteran in this case, the Board finds that the more persuasive 
and credible evidence does not support the Veteran's claims of 
entitlement to service connection for degenerative joint disease 
of the back or the right shoulder.  Therefore, the appeal must be 
denied. 

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also 
be granted for certain chronic diseases (such as arthritis) when 
such disease is manifested to a compensable degree within one 
year of separation from service. See 38 U.S.C.A. 
§ 1137; 38 C.F.R. § 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service connection, 
the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under section 3.310(a) of VA's regulation, service connection may 
also be established on a secondary basis for a disability which 
is proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

For the record, the Board observes that the provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection not 
be awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event; 
or whether a preponderance is against the claim.

      1.  Service connection for degenerative joint disease of 
the back

As mentioned previously, the Veteran proposes two theories in 
support of his claim of entitlement to service connection for a 
back disorder.  Specifically, the Veteran contends that he 
developed degenerative joint disease of the back as a result of a 
motorcycle accident he had in April 1981 while in service. 
February 2009 BVA decision; service treatment records.  
Alternatively, the Veteran argues that service connection for his 
back disorder should be granted on the basis that it is at least 
as likely as not that his degenerative joint disease developed 
secondary to his service-connected right ankle disability. 
February 2009 BVA decision. 

Turning to the evidence in this case, a review of the Veteran's 
post-service medical records reveals that the Veteran has been 
diagnosed since service with, among other things, lumbar spine 
degenerative changes (i.e., degenerative joint disease). See 
November 2006 VA examination report; VA medical records; private 
medical records.  This diagnosis constitutes a current disability 
for VA purposes and fulfills the first element necessary for a 
grant of service connection. 

In regards to the second element necessary for a grant of service 
connection (evidence of an in-service incurrence or aggravation 
of an injury or disease), the record clearly shows that the 
Veteran was involved in a motorcycle accident in April 1981 for 
which he was hospitalized and underwent surgery for injuries to 
the left upper and lower extremities (residuals of which he is 
presently service-connected). See service treatment records.  
These records are clearly sufficient upon which to conclude that 
the second element necessary for a grant of service connection 
has been met.  However, in making this determination, the Board 
notes for the record that there is no indication in these records 
that the Veteran specifically suffered any injury to his back as 
a result of the accident.  Additionally, the service treatment 
records do not reflect any complaints of or treatment for back 
symptomatology subsequent to the Veteran's 1981 motorcycle 
accident.  In this regard, the Board observes that the Veteran 
denied experiencing recurrent back pain at the time of an August 
1982 medical examination (see August 1982 report of medical 
history); and a clinical evaluation of his spine in November 1983 
was reported as being normal. See November 1983 report of medical 
examination.  

While the Veteran essentially argues that it is at least as 
likely as not that he injured his back in the April 1981 
motorcycle accident that caused his service-connected right ankle 
and right elbow disabilities (see April 2006 statement with VA 
Form 9), the Board observes that while undergoing a VA 
examination in November 1989 in relationship to other claims, the 
Veteran did not mention experiencing any back pain or other 
symptomatology when discussing his physical complaints. See 
November 1989 report of medical examination.  Post-service 
medical evidence appears to first document the Veteran's 
complaints of low back pain beginning in January 1998. See 
private medical records dated from September 1995 to August 2003.  
At that time, the Veteran was seen for shooting back pain he 
experienced when reaching down to tie his shoe. January 1998 
private medical records.  Physical examination at that time 
revealed the Veteran had tight lumbar muscles involving L-5, with 
tenderness present at right S-1. Id.  The Veteran was ultimately 
diagnosed as having a low back strain; and was instructed to stay 
off his feet, use ice and to start certain exercises. Id.  
Medical records dated after January 1998 reveal that the Veteran 
was subsequently provided a prescription for Vicodin for pain 
related to his shoulder and upper back. See private medical 
records dated in February 1998, April 1998 and May 1998.  
Thereafter, in June 1998, the Veteran was seen by his private 
medical provider reporting that he had had intermittent low back 
pain for the previous three-to-four months (i.e., from 
approximately February 1998), which began when he "pulled his 
back while lifting weights and stacking them." See private 
medical records dated in June 1998.  The Veteran stated that his 
back pain came-and-went intermittently and usually lasted for a 
couple of days and then subsided spontaneously without treatment. 
Id.  In terms of his current back pain, the Veteran indicated 
that it had started the day before but had since subsided.  He 
expressed a desire to have an evaluation of his back conducted at 
that time. Id.  After performing a physical examination, the 
Veteran's medical provider diagnosed him with low back pain with 
somatic dysfunction and prescribed medication. Id.  

Subsequently, when examined in June 2004 in relationship to his 
right ankle and arm disabilities, the Veteran reported to a VA 
examiner that he had "low back pain and aching" that "began 
over a year ago." See June 2004 VA examination report, p. 3.  In 
doing so, he reported no trauma; as well as no history of 
reported constitutional symptoms of loss of bowel or bladder 
complaints, no erectile dysfunction and no use of a back brace. 
Id.  After a physical examination of the Veteran's lumbar spine 
was conducted, the Veteran was diagnosed with "low back pain, 
reports intermittent, beginning a year ago." Id., p. 6.  In 
making this diagnosis, the VA examiner reported that while there 
was evidence of traumatic arthritis of the Veteran's lumbar 
spine, he found it unlikely that the Veteran's back pain was 
related to his service-connected right ankle disability. Id.; see 
also June 2004 x-ray report of lumbar spine (record indicates 
that the Veteran's lumbar spine revealed "diffuse degenerative 
change. Old trauma").      

Other medical evidence pertinent to the Veteran's direct service 
connection back disorder claim consists of a VA medical record 
dated in April 2006 which notes the Veteran's complaints of pain 
in his feet, knees, hips and back; and his feeling that his post-
service chronic pain and achiness was due to his military 
service. See April 2006 VA medical records.  The VA medical 
doctor who saw the Veteran obtained x-rays of the Veteran's 
knees, feet and lower spine.  After reviewing these x-rays, that 
doctor reported that they revealed the Veteran had extensive 
degenerative joint disease changes of the joints; and that there 
was a good probability that the Veteran's degenerative joint 
disease of the knees, feet and lower spine were related to his 
previous military service. Id.  

Thereafter, the Veteran was afforded a VA examination for his 
conditions in November 2006.  At that time, the VA examiner (a 
nurse practitioner) noted the Veteran's employment history, 
recording that the Veteran performed heavy manual labor after his 
discharge from the military and that he denied back trauma since 
leaving the service. See November 2006 VA examination report.  
The Veteran reported to the examiner that he had no back pain at 
the time of the examination, but that he did have flare-ups with 
bending, twisting, rain and cold weather and physical work. Id.  
After performing a physical examination of the Veteran's back and 
reviewing x-rays, the VA examiner diagnosed the Veteran with 
(among other things) lumbar spine degenerative changes. Id., p. 
10.  In doing so, she stated that she could not say if the 
Veteran's condition was related to military service without 
resort to mere speculation. Id.     

Subsequently, the Veteran was scheduled for a second orthopedic 
examination for the specific purpose of ascertaining the nature 
and etiology of the degenerative joint disease of his back and 
right shoulder. See February 2009 BVA decision; April 2009 letter 
from the RO to the Veteran.  However, as mentioned above, he did 
not appear. See May 2009 compensation and pension examination 
inquiry sheet.  As such, VA requested a medical opinion based 
upon the evidence of record regarding the medical issues in this 
case. See July 2010 BVA decision; July 2010 request for medical 
opinion.  Such an opinion was associated with the claims file in 
August 2010. See August 2010 VA medical opinion.  In the August 
2010 VA medical opinion report, a Board Certified Advanced 
Practical Nurse (APN-BC) noted her review of the Veteran's claims 
file and the medical records therein; cited to specific evidence 
in the claims file pertinent to her ultimate medical opinion; and 
also reported research she had conducted in relationship to the 
development of arthritis. Id.  After doing so, the examiner 
opined that it was less likely than not that the Veteran's 
degenerative joint disease of the back was related to the 
Veteran's service duties.  In doing so, she indicated that she 
felt the Veteran's contention was that the arthritis in his ankle 
was the precursor to him developing arthritis for all of the 
joints. Id.  The examiner found no medical support for this 
assumption and no documentation that a physician had told him 
this. Id.  She stated that there was documentation in the 
Veteran's claims file that the Veteran had an occupation of a 
hard laborer for most of his life; and that he was seen for pain 
in 1998 that appeared to be work related. Id.  She opined that 
the Veteran's back strain in 1998 (when he pulled his back while 
lifting weights and stacking them) was likely the cause of the 
Veteran's chronic back pain, in combination with the type of work 
that he did. Id.  In addressing the April 2006 VA medical records 
in which a VA medical doctor who saw the Veteran's x-rays opined 
that there was a good probability that the Veteran's degenerative 
joint disease was related to his previous military service, the 
examiner stated that she saw no supporting documentation in the 
Veteran's claims file or clinical records in support of the 
above-referenced conclusion. Id.  

Thus, to recap the pertinent evidence related to this claim, it 
appears that while the Veteran was clearly involved in a very 
serious motorcycle accident while in service, the medical 
evidence does not indicate that the Veteran's back was injured in 
this accident or that the Veteran began experiencing back 
symptoms until almost nine (9) years after his separation from 
service and subsequent to two (2) documented post-service back 
incidents. See private medical records dated in January 1998 and 
June 1998.  Additionally, while the claims file contains two 
medical opinions specifically addressing the Veteran's service 
connection back claim on a direct basis, the April 2006 medical 
records supportive of the Veteran's claim fail to set forth any 
basis for the opinion that there was a good probability that the 
Veteran's degenerative joint disease was related to his previous 
military service rather than his post-service employment as a 
hard laborer or a result of the incidents that occurred in 1998. 
See April 2006 VA medical records.  Contrary to the April 2006 
medical opinion, the August 2010 VA examiner clearly reviewed the 
Veteran's entire claims file and took into consideration not only 
the Veteran's very serious accident in service, but also the 
Veteran's post-service activities in formulating an opinion as to 
the most likely etiology of the Veteran's lumbar spine 
degenerative joint disease.  In doing so, the examiner came to 
the conclusion that the most likely cause of the Veteran's back 
disorder was the back strain he experienced in 1998 in 
conjunction with the type of work he did at that time. See August 
2010 VA medical opinion; see also private medical records dated 
in May 1996 (medical records note that the Veteran worked in a 
foundry); VA medical records dated in November 2003 (medical 
records note that the Veteran worked full time in industrial 
construction).  In light of the more in-depth and detailed 
analysis set forth in the August 2010 VA medical opinion, the 
Board finds that this opinion is more persuasive and credible 
than the opinion set forth in the April 2006 VA medical record.  

In making the above-referenced finding, the Board notes for the 
record that it finds the Veteran is competent to provide 
statements concerning factual matters of which he has firsthand 
knowledge (i.e., that the Veteran's back may have hurt at times 
in service or post-service). See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Barr v. Nicholson, supra.  The Board is also mindful 
that competent medical evidence is not necessarily required where 
the determinative issue in a case involves medical causation or a 
medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 
21 Vet App 303 (2007) (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  However, in this case, the Veteran is not providing 
statements related to the diagnosis of a simple disorder or about 
symptomatology, but instead is rendering an opinion as to the 
etiology of his lumbar spine degenerative joint disease.  In this 
regard, the origin of arthritis (whether of the spine or 
elsewhere) is a matter of medical complexity and is often the 
subject of conflicting opinions even among medical professionals.  
Thus, the Board concludes that, although the Veteran is competent 
to report any symptoms he may have experienced while in service 
and/or after service, his statements as to the origin of his 
degenerative joint disease do not constitute competent evidence.  
As a layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding such matters. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
Therefore, the Veteran's statements regarding the etiology of his 
lumbar spine degenerative joint disease in this case do not 
constitute competent evidence on which the Board can make a 
service connection determination.  Therefore, service connection 
for degenerative joint disease of the lumbar spine on both a 
direct and presumptive basis is denied.  

Turning to the Veteran's theory of entitlement to service 
connection for a back disorder on a secondary basis, the Board 
observes that the claims file contains numerous VA and private 
medical records which reflect the Veteran's diagnoses but fails 
to reference any medical opinion linking the Veteran's lumbar 
spine degenerative joint disease to any of his service-connected 
disabilities. See VA medical records; private medical records.  
In addition, the claims file contains a VA examination report 
dated in November 2006 in which a VA medical provider ultimately 
opined that the Veteran's lumbar spine degenerative changes were 
not related to the Veteran's service-connected right ankle 
disorder. 

Additionally, the Board observes that the Board Certified Nurse 
who reviewed the Veteran's claims file in August 2010 for the 
purpose of addressing the medical questions in this case stated 
that while she tried to support the Veteran's back disorder claim 
on the basis of aggravation secondary to his service-connected 
right ankle disability (which was significant), she found no 
documentation to support that the Veteran had an antalgic gait to 
cause biomechanical strain to his back.  Rather, medical records 
she reviewed indicated that as of March 2007, the Veteran 
"walked across the room without difficulty; climbed on the table 
without problems." See August 2010 VA medical opinion, p. 3.  
Therefore, based upon the foregoing, she implicitly opined that 
it was less likely than not that the Veteran's lumbar spine 
degenerative joint disease was proximately due to or a result of 
his service-connected right ankle disability. Id.  Similarly, she 
indicated that it was less likely than not that the Veteran's 
lumbar spine degenerative joint disease was aggravated by his 
service-connected right ankle disability. Id.    

After viewing the above-referenced medical opinions in 
conjunction with the other evidence in this case, the Board finds 
the VA opinions pertaining to the Veteran's  secondary service 
connection claim to not only be well-reasoned, supported by the 
record, persuasive and credible, but also uncontroverted.  
Therefore, based upon the evidence discussed above, the Board 
finds that the Veteran's claim of entitlement to service 
connection for degenerative joint disease of the back secondary 
to his service-connected right ankle disability must also be 
denied.  

2.	Service connection for degenerative joint disease of the 
right shoulder

Turning to the Veteran's claim of entitlement to service 
connection for degenerative joint disease of the right shoulder, 
a review of the evidence reveals that the Veteran has been 
diagnosed since service with, among other things, right shoulder 
degenerative joint disease. See November 2003 VA medical records; 
November 2006 VA examination report; private medical records.  

In regards to the second element necessary for a grant of service 
connection (evidence of an in-service incurrence or aggravation 
of an injury or disease), the record clearly shows (as discussed 
above) that the Veteran was involved in a motorcycle accident in 
April 1981 for which he was hospitalized and underwent surgery 
for injuries to the left upper and lower extremities (residuals 
of which he is presently service-connected). See service 
treatment records.  These records are clearly sufficient upon 
which to conclude that the second element necessary for a grant 
of service connection has been met.  However, in making this 
determination, the Board observes for the record that there is no 
indication in these records that the Veteran specifically 
suffered any injury to his right shoulder as a result of the 
accident.  While a review of the Veteran's service records 
indicates that the Veteran fell once subsequent to his accident 
in April 1982, at which time he injured his right shoulder, x-
rays taken of the Veteran's right shoulder at that time revealed 
that no increase of width of the acromioclavicular joint of the 
right shoulder was noted (with weight bearing). See April 1982 
service treatment records; April 1982 radiographic report.   No 
fractures or dislocations were seen on the x-rays, nor were any 
soft tissue abnormalities seen. Id.  Mineralization of the bone 
was also found to be adequate. Id.  Ultimately, the impression in 
April 1982 was that the Veteran had a normal acromioclavicular 
joint and negative weight bearing study. Id.   

Post-service medical records dated in September 1995 reveal that 
the Veteran had x-rays taken of his left and right shoulders, 
both of which were found to be negative. See September 1995 
private medical records.  However, May 1996 medical records 
indicate that the Veteran had a history of degenerative joint 
disease of both the left and right shoulders. See May 1996 
private medical records.  When seen as a new patient in June 
1996, the Veteran reported to a private medical provider that he 
had a chronic history of bilateral shoulder pain; and that he had 
been told in the past that this pain was degenerative joint 
disease in nature. See June 1996 private medical records.  The 
Veteran had an MRI of the right shoulder in August 1996, which 
showed he had a rotator cuff tear for which he subsequently 
underwent surgery. See private medical records dated in August 
1996, February 1997 and March 1997; see also private medical 
records dated in June 1998 (the Veteran was diagnosed with 
bilateral rotator cuff tears; status post surgery over one year 
ago).  A letter from the Veteran's private medical provider dated 
in August 1996 reflects Dr. H.'s medical opinion that the trauma 
suffered by the Veteran in his in-service motorcycle accident 
conceivably caused separation of the Veteran's right shoulder at 
the acromioclavicular joint. See August 1996 letter from Dr. 
R.G.H.  

However, subsequent medical records dated in September 1996 
reveal the Veteran's statement to his medical provider that he 
started having increasing amounts of shoulder pain in the 
previous year while doing a job in which he did a lot of pulling. 
September 1996 private medical records.  At that time, he was 
diagnosed with rotator cuff tendonitis secondary to chronic 
impingement syndrome. Id; see also December 1996 private medical 
records.  Thereafter, VA medical records dated in November 2003 
report that the Veteran had a long history of pain in the right 
ankle, right shoulder and shoulders; that he worked full time in 
industrial construction; and that he had a diagnosis of 
osteoarthritis "from trauma." November 

2003 VA medical records.  Other medical evidence contained in the 
claims file includes the November 2006 VA examination report 
referenced above during which the Veteran was diagnosed with 
right and left shoulder acromioclavicular joint arthritis. See 
November 2006 VA examination report.  In giving these diagnoses, 
the examiner who evaluated the Veteran was unable to conclude 
whether the Veteran's shoulder conditions were related to his 
military service without resorting to mere speculation.  However, 
she did state that the Veteran had worked in construction, which 
more likely than not caused much of his shoulder conditions. Id. 

Lastly, the claims file contains the August 2010 VA medical 
opinion also discussed above.  In regards to the Veteran's right 
shoulder service connection claim, the VA examiner ultimately 
opined after reviewing all of the evidence of record that the 
Veteran's right shoulder disorder was not caused by or a result 
of his motorcycle injury in service. See August 2010 VA medical 
opinion, p. 2.  In support of her opinion, the examiner noted 
that the Veteran's 1981 motorcycle accident report did not 
indicate that the Veteran's right shoulder was injured. Id.  
While acknowledging evidence supportive of the Veteran's right 
shoulder claim, the VA examiner felt this evidence was negated by 
the fact that the Veteran has osteoarthritis impingement syndrome 
in both of his shoulders, indicating that there is not an unusual 
strain on his right shoulder perhaps secondary to his elbow 
injury or direct trauma.  She also addressed evidence of the 
Veteran's April 1982 fall in service in which he injured his 
right shoulder.  In doing so, the examiner pointed out that there 
was no evidence of record indicating the Veteran experienced any 
residuals as a result of his 1982 fall; and x-rays taken at that 
time revealed no acromioclavicular joint separation.  These 
facts, when viewed in conjunction with evidence of right shoulder 
normal range of function at the time of an October 1989 VA 
examination, led the examiner to the conclusion that the 
Veteran's osteoarthritis of both shoulders was likely due to 
aging degenerative changes that were compounded by the rigors of 
the Veteran's post-service work in a factory rather than any 
incident or injury that occurred during the Veteran's period of 
service. Id.   



Given the medical evidence in this case that documents normal x-
ray findings pertaining to the Veteran's right shoulder in April 
1992 and September 1995, right shoulder complaints from the 
Veteran first being recorded in approximately 1996 that appear to 
have been related to the Veteran's post-service employment and 
the well-reasoned, supported medical opinion provided by the 
August 2010 VA examiner, the Board finds the August 1996 medical 
opinion from Dr. R.G.H. to be unpersuasive; and concludes that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for degenerative joint 
disease of the right shoulder.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  However, 
since a preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Accordingly, the Board concludes that service 
connection for degenerative joint disease of the right shoulder 
is not warranted.


ORDER

Service connection for degenerative joint disease of the back, to 
include as secondary to service-connected ankle disorder, is 
denied.

Service connection for degenerative joint disease of the right 
shoulder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


